Title: From John Adams to Benjamin Rush, 22 April 1782
From: Adams, John
To: Rush, Benjamin



The Hague April 22. 1782
My dear Sir

Mr Peter Paulus, is seized with an enthusiasm to go to Philadelphia, with his Journeymen.
I Should be much obliged to you, for any Advice or Civility you may Show him.
The Batavian Spirit is at last arroused, and has uttered its Voice, with Majesty, for the Souvereignty of the United States of America. The 19 of April, was the memorable day, when their High Mightinesses took, the Resolution. You will see in the Gazettes, the Petitions and Maneuvres, which ushered in this Event with Such So­


lemnity, as to make it the most Signal Epocha, in the History of a Century. We shall have in this Nation, if I am not infinitely mistaken a faithfull and affectionate and most usefull Ally.
In order to be Steady and persevering in my known Character for Vanity which however I have acquired Since I came to Europe, by the Help of Friends I must tell you that Don Liano, the Spanish Minister has this Moment gone out of my appartment, after having Said to me, “You have made Sir, the grandest Step that has ever yet been taken. It is you, who have filled this Nation with Enthusiasm for your Cause and turned their Heads. It is a most important, and a most decisive Measure, and it is due, to you.”
Voila! a flour of diplomatick Rhetorick, enough to turn my Head, whether I have turned those of the Dutchmen or not.

Yours Affectionately
J. Adams

